 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

December 11, 2018

 

Via facsimile 646/465-9039

 

Mr. George Santana

Managing Director, Investment Banking

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

 

  Re: Notice of termination of Equity Distribution Agreement

 

Dear George:

 

Pursuant to Section 11(b) of the Equity Distribution Agreement by and between
Chardan Capital Markets, LLC (“Chardan”) and Hemispherx Biopharma, Inc. (the
“Company”) dated December 15, 2015 (the “EDA”), the Company hereby notifies
Chardan that it is terminating the EDA effective December 11, 2018, and Chardan
has waived the contract ten (10) day notice.

 

  Sincerely,       /s/ Thomas K Equels   Thomas K. Equels, CEO

 

cc: Anthony J. Marsico, Esq.   Mintz Levin Cohn Ferris Glovsky and Popeo PC  
Chrysler Center   666 Third Avenue   New York, NY 10017

 

Corporate Headquarters 2117 SW Highway 484, Ocala FL 34473   t: 407-839-0095 f:
407-839-2050 Finance & Administration       600 Main Street, Suite 2, Riverton
NJ 08077   t: 215-988-0080 f: 215-988-1739 Manufacturing       783 Jersey Ave,
New Brunswick, NJ 08901 www.hemispherx.net t: 732-249-3250 f: 732-249-6895

 

   

 

 